Citation Nr: 0932214	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran's reported active service was from March 1968 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to find that new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for bilateral pes planus.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for bilateral pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for bilateral pes planus was 
originally denied in an October 1991 rating decision.  The 
Veteran did not appeal this decision and it became final.

3.  Since the October 1991 rating decision, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claim of service connection for bilateral 
pes planus.  


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since the October 1991 rating decision 
regarding bilateral pes planus is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2005, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board finds, however, that the Veteran is not prejudiced as 
his claim of service connection is being denied and a 
reasonable person could be expected to understand what was 
needed to substantiate the claim as the Dingess elements were 
included in the June 2006 Statement of the Case.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to obtaining new and material evidence, the 
Board finds that the February 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the Veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2005 notice was given prior to the 
appealed AOJ decision, dated in August 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

In October 1991, the RO denied service connection for 
bilateral pes planus.  The RO indicated that the Veteran's 
bilateral pes planus was a congenital condition and was not 
shown to have been aggravated during service.  The Veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in January 2005, the 
Veteran seeks to reopen his previously denied claim of 
service connection for bilateral pes planus.  Generally, 
where prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the October 1991 rating 
decision included, the Veteran's service treatment records 
(STRs) and a September 1991 VA examination, which found first 
degree bilateral pes planus.  The Veteran was first noted to 
have bilateral pes planus during service, but his claim was 
denied as it was congenital in nature and not found to have 
worsened during service.  

The evidence of record received since the October 1991 rating 
decision includes, VA treatment records, dated from 1997 to 
2007, private treatment records, dated in 2005, and a 
September 2004 VA examination for unrelated conditions.  This 
newly received evidence shows a diagnosis of and treatment 
for plantar fasciitis.  There is no evidence, however, of 
treatment for bilateral pes planus.  The September 2004 VA 
examination report indicates that upon physical examination 
of the feet, there was no unusual shoe-wear pattern found, 
and the report was devoid of any mention of bilateral pes 
planus.  Moreover, this evidence does not establish that the 
Veteran's claimed bilateral pes planus noted during service 
was caused or worsened by service.  

Upon careful review of the evidence of record, the Board 
finds that some of the evidence received since October 1991 
is new, in that it was not before agency decision makers when 
rendering the prior decision, but it is not material as it 
does not speak to an unestablished fact necessary to 
substantiate the claim.  The evidence shows a recent 
diagnosis of bilateral plantar fasciitis, but again, makes no 
mention regarding bilateral pes planus.  At the time of the 
last final decision there was no evidence that the Veteran's 
claimed bilateral pes planus was caused or worsened by 
service, and service connection was denied.  Since October 
1991, there has been no competent evidence received that the 
Veteran has bilateral pes planus and that it was caused or 
worsened by service.  Thus, the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claim of service connection for bilateral 
pes planus, and the claim remains denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral pes planus 
is not reopened.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


